 Case 19-61608-grs           Doc 286      Filed 02/27/20 Entered 02/27/20 16:52:45                    Desc Main
                                          Document     Page 1 of 8


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                                     )
In re:                                               )   Chapter 11
                                                     )
AMERICORE HOLDINGS, LLC, et al.,1                    )   Case No. 19–61608-grs
                                                     )
                                  Debtors.           )   Jointly Administered
                                                     )
                                                     )   Honorable Gregory R. Schaaf
                                                     )


                  INTERIM REPORT OF THE PATIENT CARE OMBUDSMAN

          Suzanne A. Koenig, the duly appointed patient care ombudsman (the “Ombudsman”) in

  the captioned jointly administered cases (the “Cases”), respectfully submits this interim report

  (the “Interim Report”) with respect to patient care issues at the Debtors’ hospitals located in St.

  Louis (St. Alexius) and Izard County, Arkansas (Izard County Medical Center). This Interim

  Report is submitted pursuant to the Court’s request during the February 20, 2020, hearing in

  these Cases and is not intended as a substitute for the first report of the Ombudsman as required

  by § 333(b)(2) of Title 11 of the United States Code (the “Bankruptcy Code”).

  I.      SUMMARY OF OMBUDSMAN’S MONITORING AND OBSERVATIONS

          The Ombudsman and her RN representative visited St. Alexius Hospital and Izard

  County Medical Center on February 25 and 26, 2020, respectively. Any observations regarding

  each Hospital are based solely upon the visits referenced below and observations and interviews

  conducted during those visits.



  1
           The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
  numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
  Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799);
  Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical
  Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
  Hospital Corporation #1 (2766).
Case 19-61608-grs               Doc 286   Filed 02/27/20 Entered 02/27/20 16:52:45     Desc Main
                                          Document     Page 2 of 8


             A.         St. Alexius Hospital

             The Ombudsman and her RN representative visited St. Alexius Hospital located at 3933

S. Broadway Street, St. Louis, Missouri in the early afternoon on February 25, 2020. The

Hospital is licensed for 130 beds. The Hospital has ample parking for visitors, but the blacktop

needs some maintenance and resealing. The Hospital entrance leads to a receptionist desk and

the Ombudsman was directed to the administrative office located on the second floor.

                        1. Administrative Meeting

             The Ombudsman and her representative (who is a registered nurse (“RN”)) met with the

newly appointed Chief Nursing Officer (“CNO”) who had been in the position for less than a

week. The CNO reported to the Ombudsman that she had been employed at the hospital in the

past as the director of the emergency department (“ED”). Despite her departure the CNO had

kept in touch with several hospital staff and was aware of the financial and operational concerns

that the hospital was undergoing.

             The Ombudsman met with the newly appointed interim chief executive officer (“CEO”).

He reported that his background was in emergency medicine and infectious disease. He reported

that the owner had recently asked him to take the position and he agreed. Shortly after taking the

position, he stated that the owner gave him a list of several administrative leaders that he wanted

fired. According to the CEO, most of the names on the list were the department managers of the

critical services. The CEO reported to the Ombudsman that he agreed to terminate the then chief

nursing officer of the Hospital based on information regarding that individual’s performance.

The CEO reported that the Hospital’s human resources director was informed; they met with the

former chief nursing officer and relieved him of his duties. The CNO then was brought into the

position to oversee the nursing department. According to the CEO, he declined to carry out the



                                                    -2-
36628234.1 02/27/2020
Case 19-61608-grs             Doc 286   Filed 02/27/20 Entered 02/27/20 16:52:45          Desc Main
                                        Document     Page 3 of 8


further directions of the owner and no other department managers on the list were terminated.

             The CEO reported that he currently is working closely with the court appointed Chapter

11 Trustee and is no longer interacting with the owner. He reported that medical supplies,

medications and food items were adequate. The state department of health made an inspection of

the hospital a few days prior to the Ombudsman’s visit and according to the CNO and the CEO,

no concerns were raised regarding any compliance issues.

             The census on the day of the Ombudsman’s visit was 40 patients, with ten there for acute

medical care. These ten patients were consolidated in the Intensive Care Unit (“ICU”) for

staffing reasons.           Only one of the ten needed ICU services and nine were receiving

medical/surgical care. The remaining thirty patients were receiving psychiatric care.

                        2. Environmental Tour

             All Hospital areas toured were clean and no unpleasant odors were observed. The staff

were friendly, and the Ombudsman did not observe any infection control infractions nor any

HIPAA breaches. The ED and the security office are located on the first floor; the second floor

houses the administrative offices; the third and fourth floors house the psychiatric units; the fifth

floor is currently closed; and the sixth floor houses patients with clinical needs. The sixth floor

was temporarily closed but can be opened quickly if the need arises. The bariatric clinic is

scheduled to close in a few days and all of the patients have been referred to other local providers

for their healthcare needs.

                        3. Nursing Department

             The nursing department is under the leadership of the new CNO, who worked at the

hospital previously and appears to have a good relationship with the administrative and nursing

staffs. The facility has four contracted nurses and three of them cover the ED. The CNO



                                                   -3-
36628234.1 02/27/2020
Case 19-61608-grs              Doc 286    Filed 02/27/20 Entered 02/27/20 16:52:45     Desc Main
                                          Document     Page 4 of 8


reported to the Ombudsman that she has been able to staff the nursing units appropriately by

using part-time staff, PRN staff and nurses willing to work overtime. She reported that she had

no concerns about the care and safety of the patients. The regulatory requirement for providing

the continuing educational programs for the nursing staff remains in place.

                        4. St. Alexius Hospital Lutheran School of Nursing

             The nursing education program is accredited by the National League for Nursing

Accrediting Commission (“NLNAC”) and has full approval from the Missouri State Board of

Nursing. The school offers a 28-month hospital-based diploma nursing program that includes

both a Registered Nurse and a Licensed Nurse to Registered Nurse (“LPN to RN”) program.

There has been concern that the school would have to close due to the financial issues at the

hospital. There are plans to attempt to keep the school open.

                        5. Emergency Department

             The physicians in the ED are provided through a contracted service and the Hospital

plans to retain the contract. The ED has thirteen rooms for patient treatment and three of the

rooms are secured as they are designed for patients having a behavioral crisis. Staff are available

with the appropriate specialized training for the care of such patients as well as a behavioral

health specialist. The Hospital has security personnel twenty-four hours per day, seven days per

week and an officer is always stationed in the ED. During the Ombudsman’s visit, the ED had

treated eighteen patients, and a total of forty-two patients were treated during the prior twenty-

four hours. The ED was adequately staffed with nurses and physicians.

                        6. Employee Morale

             The CEO reported to the Ombudsman that the hospital has 400 employees on staff

currently and that in the past few weeks, morale had been a concern due to an unfunded payroll.



                                                     -4-
36628234.1 02/27/2020
Case 19-61608-grs              Doc 286   Filed 02/27/20 Entered 02/27/20 16:52:45     Desc Main
                                         Document     Page 5 of 8


The CEO reported that the unfunded payroll had eventually been funded and that all staff had

received all pay due to them. A town hall meeting was scheduled for the afternoon of the

Ombudsman’s visit and the CEO invited the Ombudsman and the Trustee to attend the meeting.

The Ombudsman and the Trustee both attended the meeting and spoke briefly to the staff and

answered their questions. Most questions were related to whether the owner was still in charge

of the hospital. The Trustee and Ombudsman explained their role and by the end of the meeting,

the staff gave a round of applause and voiced their approval of the current status.

             B.         Izard County Medical Center

             On February 26, 2020, the Ombudsman and her RN representative visited Izard County

Medical Center, located at 61 Grasse Street, Calico Rock, Arkansas 72519. Established in 1952,

Izard County Medical Center is a critical access facility offering inpatient, outpatient, and

emergency department services. The Hospital is licensed for 25 swing beds and 23 of the beds

are available for occupancy. The Hospital is located in a residential area and is easily accessed

from the street. There is ample parking and proper signage to identify the main entrance, the

health clinic and the emergency department. The main entrance opens into a small reception

area. The desk was unstaffed at the time of the Ombudsman’s visit, and the Ombudsman entered

the adjacent admission office and requested to meet with the Chief Executive Officer (“Izard

CEO”).

                        1. Administrative Meeting

             The Ombudsman met with the Izard CEO, who has been employed at the facility for

more than twenty-five years. The Izard CEO appeared to be very knowledgeable of Hospital

operations. The Izard CEO told the Ombudsman that the hospital owner had visited the hospital

one time and that was when he initially purchased the facility. The Izard CEO stated that she



                                                      -5-
36628234.1 02/27/2020
Case 19-61608-grs             Doc 286    Filed 02/27/20 Entered 02/27/20 16:52:45            Desc Main
                                         Document     Page 6 of 8


was aware that the owner no longer had control over the Hospital and that a Chapter 11 Trustee

had been appointed by the Court. The Izard CEO voiced concerns about the bank accounts being

frozen but she had been in contact with the Trustee who will be at the hospital on February 27,

2020 and who will work with her to get supplies which will be needed going forward to provide

care to the patients.

             The Izard CEO reported to the Ombudsman that she has been able to obtain food,

medical supplies and medications necessary to operate the hospital. She said that she has good

relationships with the local pharmacies and other health organizations, and they share supplies

when necessary to accommodate immediate needs.

             The census on the day of the visit was five patients in the acute care area of the Hospital.

The average length of stay in the acute care section is three days. The Hospital does not provide

inpatient surgeries, but it has continued the outpatient service and had one patient in the recovery

room. The Hospital continues to provide outpatient laboratory, X-ray and CT scan services. The

physical therapist is a hospital employee and oversees the therapy department. The speech and

occupational therapists have a contract with the Hospital, and they provide services as needed.

The pharmacy is under the supervision of a licensed pharmacist who is on duty at the Hospital

for several hours Monday through Friday. The pharmacist is on call twenty-four hours per day,

seven days per week and the RN has access to limited areas of the pharmacy. The Hospital's

medical director is typically on-site for several hours Monday through Friday.

                        2. Environmental Tour

             The Ombudsman observed that the Hospital was clean throughout and did not observe

any unpleasant odors. The facility was quiet, and the temperature was appropriate for the current

weather conditions. The Izard CEO reported to the Ombudsman that all of the physical plant



                                                     -6-
36628234.1 02/27/2020
Case 19-61608-grs             Doc 286   Filed 02/27/20 Entered 02/27/20 16:52:45          Desc Main
                                        Document     Page 7 of 8


operations were functioning properly. The hospital has a small area dedicated as a rural health

clinic. In addition, the hospital leases space to another local health clinic. Both clinics send their

patients to the Hospital when inpatient care is needed. The Ombudsman’s interactions with staff

were friendly, and the Ombudsman did not observe any infection control infractions nor any

HIPAA violations.

                        3. Emergency Department

             The emergency department (“Izard ED”) is small but provides service twenty-four hours

per day, seven days per week with a physician present in-house at all times. The Izard ED

typically sees around 250 patients each month. There were no patients in the Izard ED at the time

of the Ombudsman’s visit. The Izard ED is normally staffed with one RN and a technician. The

director of nursing (“DON”) or other nurses assist during busy periods. All of the nurses are

advanced cardiac life support (“ACLS”) certified as well as pediatric advanced life support

(“PALS”) certified. The Hospital does not have a pediatric unit, but they often treat children in

the Izard ED. Those requiring inpatient admissions are transferred to other local hospitals. The

Izard ED physician reported to the Ombudsman that the Izard ED was adequately supplied with

medications and equipment and had appropriate nursing and support staff.               The Hospital

currently is seeing many patients with influenza and the public schools in the area have been

closed for a few days because of the Influenza outbreak, however, on February 26th, the schools

re-opened in Izard County. The Izard ED physician stated to the Ombudsman that he had no

concerns about the care and safety of the patients.

                        4. Nursing Department

             The Ombudsman met the chief nursing officer (“Izard CNO”) who has been at the

facility for several years. At the time of the meeting, there were four patients remaining in the



                                                  -7-
36628234.1 02/27/2020
Case 19-61608-grs           Doc 286    Filed 02/27/20 Entered 02/27/20 16:52:45              Desc Main
                                       Document     Page 8 of 8


Hospital and all were slated for discharge within the next twenty-four hours. The Ombudsman

observed that the staffing was more than adequate with three nurses on duty. The Izard CNO

reported to the Ombudsman that maintaining adequate staffing was challenging at times but that

she had sufficient PRN (“as-needed”) and part-time nurses to assist as required. No agency staff

were currently in use. The Hospital has a helipad and at least once per month is used to transfer

patients with severe clinical issues or those with trauma. The nursing educational requirements

remain in place.

II.          CONCLUSION

             The Ombudsman did not observe any significant concerns at either hospital with respect

to on-going patient care requiring intervention by the Court or other parties in interest.

             The Ombudsman will submit her initial report as required by § 333(b)(2) of the

Bankruptcy Code on or before March 21, 2020, and will inform the Court in such initial report of

her observations in more detail with respect to the operations of the hospitals in respect of patient

care issues and if there are any concerns discovered hereafter to such time, as necessary.


                                                PATIENT CARE OMBUDSMAN


                                                By: /s/ Suzanne A. Koenig
                                                    Suzanne A. Koenig, solely in her
                                                    capacity as Patient Care Ombudsman




                                                   -8-
36628234.1 02/27/2020
